O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                                         FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                        for                                    EASTERN DISTRICT OF WASHINGTON


                                               Eastern District of Washington                                   Mar 01, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK


U.S.A. vs.                        Munoz, Anna                                           Docket No.                0980 4:18CR06008-004


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Anna Munoz, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Richland, Washington, on the 28th day of June, 2018 under the following
conditions:

Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall advise the
supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact with law
enforcement. Defendant shall not work for the United States Government or any federal or state law enforcement agency,
unless Defendant first notifies the supervising Pretrial Services Officer in the captioned manner.
       RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is alleged to be in violation of her conditions of pretrial supervision in the Eastern District of
Washington by being charged with Animal Cruelty in the 2nd Degree, Benton County District Court case number J18Y06306.

Conditions of release were reviewed with the Defendant on June 29, 2018. She acknowledged an understanding of her
conditions, which included condition number 1.

The defendant reported that she found out about these charges on December 20, 2018, when she had contact with law
enforcement due to her son running away from home. The defendant stated she does take care of some livestock in the
Finley, Washington, area, and that one of the cows had died due to illness. The defendant reported that she is out at the cattle
farm every day, providing food and water to the animals and has been trying to do the best she can with the animals. The
defendant further explained that her husband would usually help take care of the animals, but this responsibility has fallen
to her since he is now incarcerated.

The defendant was incarcerated for this charge on December 21, 2018, and was released on her own recognizance on
December 27, 2018. The defendant states she will be taking these charges to trial as she denies any wrong doing on her part.
The defendant’s next court date in Benton County is on March 20, 2019.

After reviewing the police report, and due to the defendant having already served 6 days in custody for this charge, it is
respectfully recommended the Court take no action at this time for this violation.

PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
  PS-8
  Re: Munoz, Anna
  March 1, 2019
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       March 1, 2019
                                                            by        s/Daniel M. Manning
                                                                      Daniel M. Manning
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                        3/1/2019



                                                                        Date
